ORDER
This case came before the court for oral argument on April 8, 1992, pursuant to an order which had directed defendant to appeal and show cause why its appeal should not be summarily decided.
After considering the arguments and memoranda of counsel, we are of the opinion that cause has not been shown. We believe that the trial justice was correct in determining that defendant’s sign constituted a public nuisance in violation of G.L. 1956 (1988 Reenactment) §§ 24-10.1-1 and 24-10.1-7.
Therefore, defendant’s appeal is denied and dismissed. The judgment of the Superior Court is hereby affirmed.